OPINION — AG — REGARDING HOUSE BILL NO. 515 ** SALE OF BEER TO MINORS (JUVENILES), USING THE WORDS: `PROVIDED, A PARENT AS REGARDS HIS OWN CHILD OR CHILDREN IS EXCEPTED FROM THE PROVISIONS OF THIS ACT' ** QUESTION(1): WOULD THIS EXCEPTION PERMIT THE PARENT TO BUY THIS BEVERAGE (ALCOHOLIC BEVERAGE) AND PERMIT THE CHILDREN TO CONSUME IT IN THEIR HOME OR/AND ELSEWHERE IF HE SO DECIDES? — THIS APPLIES TO ONE WHO HOLDS THE LICENSE., QUESTION(2): CAN THE PARENT TAKE HIS CHILDREN INTO A BEER PARLOR, BUY THIS BEVERAGE FOR HIS CHILDREN AND THEY CONSUME IT ON THE PREMISES OR ELSEWHERE? — THIS WOULD BE A VIOLATION OF 37 O.S. 241 [37-241] FOR A PERSON WHO HOLDS A LICENSE TO SELL AND DISPENSE BEER AND/OR ANY GENT, OR EMPLOYEE TO SAID LICENSE HOLDER TO SELL BEER TO MINOR, EVEN THOUGH THE PARENT OF THE MINOR CHILD CONSENTED TO AND ATTEMPTED TO AUTHORIZED THIS ACT. CITE: 37 O.S. 241 [37-241] (RICHARD M. HUFF)